By the Court,

Savage, Ch. J.
Several objections are taken to this award: 1st. It is said the arbitrators exceeded their powers in awarding the brewery to the defendant, and the personal property, respecting which there was no dispute. The submission is general, and includes all matters. The award states that the arbitrators had taken upon them the burden of the award ; and having fully examined and duly considered the proofs and allegations of both the said parties, made their award. As the submission is broad enough to include any thing, and the arbitrators predicate their award upon the proofs and allegations of the parties, the court will not presume that they have decided matters not in dispute; 2 Johns. 12. R. 57; 13 id. 27; especially as there is no evidence that such is the fact.' Every presumption on the contrary is to be indulged in favor of the award.
2d. It is said the award is void for uncertainty, no brewery having been mentioned in the submission. In Brown v. Hankerson, 3 Cowen, 70, it was not objected that under a general submission the' arbitrators could not award concerning the farm, but that the farm was not described. This award is more certain ; it describes a certain brewery near the village of Palatine Bridge, in which the parties had a joint interest. This is sufficiently descriptive, especially as it is not shewn that there is more than one brewery in that vicinity, or that the parties were jointly interested in more than one brewery. An award referring to certain extrinsic circumstances is sufficiently certain. 14 Johns. R. 96.
3d. It is objected that releases are not awarded. An award of a specific sum to be paid by one party to the other is .final and sufficient without a release. 2 Johns. R. 57. 13 id. 27.
4th. It is also objected that the title to land was not submitted. A submission of all demands includes all questions concerning real estate as well as personal. The law does not require a specific submission as to one kind of property *271more than another. 1 Ld. Raym. 114 2 Caines, 327. 15 Johns. R, 199. The submission contains general words; and nothing follows to restrict the general words to any specific matter.
On the whole, therefore, I am of opinion that the objections are all untenable, and that the plaintiff is entitled to judgment.